Rabin, J. (dissenting in part).
I dissent from the portion of this court’s determination which increases the provision for the support of the wife to $8,000 monthly ($96,000 yearly), before taxes. Trial Term awarded $2,400 monthly, after taxes, which amount is asserted to be the equivalent of $58,650 yearly, before taxes. I would affirm that award. I realize *652that there is no way of fixing an amount for the support of a wife that could he said to be exactly correct. Arriving at an acceptable figure, particularly in a case of this kind presents great difficulties. However, once an amount has been fixed, it is less difficult to recognize whether it is sufficient in the circumstances-. I believe the sum of $2,400 monthly, after taxes, which was fixed by the Trial Term, is quite sufficient to meet the husband’s obligations in the circumstances of this case. The award given here was made under section 236 of the Domestic Relations Law. The design of the Legislature in enacting section 236 is best stated by Justice Eager in Brownstein v. Brownstein where he says: “ The use of the phrase [‘ as justice requires ’] is clearly indicative of an intent to vest the court with a 'broad discretion, unfettered by ‘ “ matter of law ” requirements’, so as to enable it to make such' directions as are required in the interest of justice. (See Vanderbilt v. Vanderbilt, 1 N Y 2d 342, 353, supra.)” (25 A D 2d 205, 207-208). I do not think that justice was undermined when Trial Term allowed this defendant a mere $2,400 a month, after taxes. Such allowance puts her among those who are in the highest brackets in the country. There is no requirement that she get all that her husband can afford to give. Nor is there any requirement that the wife be made a partner to the husband’s affluence. (See Brownstein v. Brownstein, supra.) The award made by Trial Term amply fulfills the requirements of justice.